Citation Nr: 1106919	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to May 1982 
and from August 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 Regional Office (RO) in St. Louis, 
Missouri rating decision.

The Board remanded the Veteran's claim in December 2009, finding 
that a claim for TDIU had been raised by the Veteran and that 
such a claim was part of his claim for an increased rating 
adjudicated therein, pursuant to the United States Court of 
Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The RO properly developed the claim and 
it again is properly before the Board.

As will be discussed in greater detail below, the Veteran 
and his representative have asserted that his service-
connected low back disability has continued to worsen in 
severity.  The Board finds that such statements raise a 
new claim of entitlement to an increased evaluation for 
his low back disorder, and such claim is referred to the 
RO for initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges entitlement to a TDIU.  He essentially 
contends that his service-connected disabilities, specifically 
his low back disability, render him unable to secure or maintain 
substantially gainful employment.  Having reviewed the claims 
file, the Board finds that additional development is necessary 
prior to the adjudication of this claim.

The Board notes that in written submissions the Veteran and his 
representative have explicitly argued that the Veteran's service-
connected lumbar spine disability has increased in severity since 
his most recent September 2007 VA examination.  Specifically, the 
Veteran noted in a letter, dated in November 2010 and received in 
January 2011, that his lumbar spine had continued to deteriorate 
in the time since his last VA examination.  A January 2011 brief 
from the Veteran's representative noted the Veteran's 
representations and requested that the claim be remanded for 
additional VA examination.  

The Board notes that a claim need not be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95 (1995).  However, the Court has 
held that a veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Accordingly, the Board finds that a 
remand is necessary to obtain a new VA examination which includes 
a medical opinion which addresses the impact of the Veteran's 
lumbar spine disability, to include his separately service-
connected right leg sciatica, on his employability.  See Moore v. 
Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (the Board had a duty, where the 
critical issue was TDIU, to request a medical opinion to discuss 
what effect the Veteran's service-connected disability had on his 
ability to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).    

The RO should also take the opportunity to obtain relevant VA 
treatment records from August 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from August 2008 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be provided 
with an opportunity to provide such medical 
records.

2.  After the above is complete and all 
records are obtained, to the extent possible, 
schedule the Veteran for an appropriate 
examination for his lumbar spine, to include 
right leg sciatica, as well as his service-
connected residuals of a left foot injury, to 
ascertain the current level of severity of 
each condition.  The entire claims file must 
be made available to the examiner for review 
in conjunction with the examination and 
should be so documented in the examination 
report.  All tests and studies that the 
examiner deems necessary should be performed.  
The examiner should also specifically comment 
on the impact of the Veteran's lumbar spine 
disability, to include his right leg 
sciatica, and his foot disability, upon his 
social and industrial activities including 
his employability.  The examiner should also 
describe what types of employment activities 
are limited because of the Veteran's service-
connected disabilities and what types of 
employment, if any, is feasible given his 
functional impairment.  The examiner must 
offer a specific opinion as to whether the 
Veteran's service-connected disabilities 
render him unable to secure or maintain 
substantially gainful employment.  Any and 
all opinions must be accompanied by a 
complete rationale.  

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


